                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROBERT E. WOODWARD                                                                 PLAINTIFF

v.                               Case No. 5:19-cv-00048-KGB

WENDY KELLEY, et al.                                                            DEFENDANTS

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere on April 10, 2019 (Dkt. No. 18). The relevant procedural history is as follows.

On January 30, 2019, plaintiff Robert E. Woodard filed a motion for leave to proceed in forma

pauperis and a pro se civil rights complaint (Dkt. Nos. 1, 2). On March 14, 2019, the parties

jointly filed a motion to dismiss with prejudice (Dkt. No. 13). On March 26, 2019, Mr. Woodward

filed a motion to withdraw settlement (Dkt. No. 16).          On April 10, 2019, Judge Deere

recommended that Mr. Woodward’s motion to withdraw settlement be denied, that the joint motion

to dismiss be granted, and that this case be dismissed with prejudice (Dkt. No. 18). Mr. Woodward

subsequently filed a motion to amend judgment, which the Court construes as an objection to Judge

Deere’s Recommended Disposition (Dkt. No. 22). Mr. Woodward has also filed three addendums

to his motion to withdraw settlement agreement and a reply in support of his motion to withdraw

settlement agreement, which the Court construes as additional objections to Judge Deere’s

Recommended Disposition (Dkt. Nos. 19–21, 23). After careful review of the Recommended

Disposition and Mr. Woodward’s objections thereto, as well as a de novo review of the record, the

Court finds no reason to alter or reject Judge Deere’s conclusion.

       Accordingly, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 18). The Court grants the parties’ joint motion
to dismiss with prejudice and dismisses with prejudice Mr. Woodard’s complaint (Dkt. No. 13).

The Court denies as moot Mr. Woodward’s motion to withdraw settlement and motion to amend

judgment (Dkt. Nos. 16, 22).

       It is so ordered this 9th day of March, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                2
